OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Invention I, claims 1-11, and species I-A, claim 3, in the reply filed on 27 September 2022 is acknowledged. Claims 4 and 5 (species), and claims 12-14 (Invention II), are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species, there being no allowable generic or linking claim. As such, claims 1-3 and 6-11 are under consideration and have been examined on the merits.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 08 September 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figures 1-4 fail to show the tab(s) (25) located “on the ends of adjacent panels 18-24” as described in the specification at [pp. 5, ln. 19-22; pp. 6, ln. 1-2]. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 8, the limitation “wherein the lower layer includes a number of side panels” (emphasis added) renders the claim indefinite, as the emphasized phrase is ambiguous such that is unclear whether the minimum number of side panels present is one, or two. 
The specification indicates that four side walls may be present at [Fig. 1, ref. 18, 20, 22, 24]. Thus, in order to overcome the indefiniteness issue, it is suggested to amend the claim to recite the exact number of side panels present, or to replace “a number” with “a plurality”.
Claims 9 and 10 are indefinite, as they are (ultimately) dependent upon claim 8 and therefore include all of the deficiencies (i.e., indefiniteness issue(s)) thereof. 
Regarding claim 11, it is noted that claim 11 is dependent upon itself, thereby rendering it indefinite – it is unclear what subject matter is being limited.
Based on the recitation of “the tabs”, of which are introduced in claim 10, the Examiner believes that Applicant intended for claim 11 to be dependent upon claim 10. For examination on the merits, claim 11 is interpreted as if it were dependent upon claim 10. To overcome the issue, it is suggested to amend claim 11 according to the aforesaid interpretation.
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sontag et al. (US 3,964,669; “Sontag”).
Bugas (US 2017/0166372; “Bugas”) is relied upon as evidence for the basis of the rejections of claims 2 and 3. 
Regarding claim 1, Sontag discloses a composite packaging material which includes a flexible sheet material (upper layer) and a foldable, rigid blank including side wall panels and a central portion (lower layer) [Abstract; Figs. 11, 12; col. 1, ln. 1-51, 55-68; col. 2, ln. 40-55; col. 5, ln. 30-55]. The blank is formed from, inter alia, paperboard or cardboard (see MPEP 2131.02(II)); and the flexible sheet material is formed from, inter alia, polyethylene or polypropylene [col. 3, ln. 14-62]. The flexible sheet is joined to the undersurface of the blank by an adhesive or heat seal (i.e., joined to the undersurface of the central portion [col. 3, ln. 55-68]. For convenience, the composite packaging material disclosed/depicted by Sontag at Fig. 11 and 12 is reproduced below in Fig. 1. 

    PNG
    media_image1.png
    410
    660
    media_image1.png
    Greyscale

Figure 1. Composite packaging material of Sontag.

The flexible sheet material (12) is formed to have a larger perimeter than the blank (11b), to allow the flexible sheet to over-wrap and close the package upon placement of a food item in the central portion of the blank with the side panels in the erected configuration (i.e., defining a tray configuration) [see prev. cit. and Fig. 1 above]. 
The composite packaging of Sontag anticipates all of the limitations of claim 1, wherein the blank reads on the claimed lower layer and the flexible sheet material reads on the claimed upper layer which is secured to the lower layer.
Though Sontag discloses that the composite packaging material is intended for supporting/containing food (of which reads on the corresponding recitation in claim 1), it is noted that the recitation in claim 1 of “for supporting and containing a food item therein” is merely a preamble statement of intended use (see MPEP 2111.02(II)) which does not limit the claimed tray in terms of structure or composition.
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, Sontag discloses that the flexible sheet (upper layer) is formed from, inter alia, polyethylene or polypropylene, both of which are recyclable thermoplastic materials, as evidenced by Bugas at [0007]. The aforesaid thermoplastic materials read on the limitations of claims 2 and 3. It is noted that the claimed term “recyclable” is broad such that any degree of recyclability reads thereon. 
Regarding claims 6 and 7, as set forth above in the rejection of claim 1, the flexible sheet is adhered to the undersurface of the blank, including the central portion. 
Regarding claims 8 and 9, as set forth above in the rejection of claim 1 and illustrated in Fig. 1 (see right side image – Fig. 12 of Sontag), the blank includes four foldable side panels, of which are integral with the central portion along sides thereof, defined by fold lines [col. 5, ln. 30-48; Figs. 11, 12]. 

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAdam (US 5,518,313; “McAdam”).
Regarding claims 1 and 6-9, McAdam discloses a wrapping container including a flexible sheet material (upper layer) and an inner support structure (lower layer) attached to the surface of the sheet material; wherein the sheet material has a larger perimeter than the inner support structure and may be formed from plastic, and wherein the inner support structure is defined by a cardboard blank including a center panel and (as depicted) four side panels which are integral with and foldably connected to the center panel [Abstract; Figs. 1-3; col. 1, ln. 65-67; col. 2, ln. 1-25; col. 4, ln. 1-15, 48-52; col. 4, ln. 29-60; col. 6, ln. 1-22]. The entire blank (including center panel and side panels) is attached to the flexible sheet by an adhesive (secured; adhered) [col. 5, 29-59]. In an erected/closed configuration, the side panels define a tray configuration. 
The wrapping container reads on all of the limitations of claim 1, and additionally, reads on and/or would be capable of the claimed intended use (see MPEP 2111.02(II)), i.e., capable of supporting and containing a food item.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US 5,094,547; “Graham”).
Bugas is relied upon as evidence for the basis of the rejections of claims 2 and 3. 
Regarding claim 1, Graham discloses an integrated container structure including a flexible outer film material (upper layer) that forms a bag, and a cardboard foldable container blank (lower layer) bonded to the interior of the film material; wherein the outer film material has an overall perimeter which is larger than that of the blank, and wherein the blank includes central (top and bottom) panels and a plurality of side panels integral with and foldably attached to the central panel(s), of which are erected along fold lines and configured to define a container (i.e., tray) within the outer film material [Abstract; Figs. 1-3; col. 1, ln. 10-26; col. 2, ln. 19-62; col. 3, ln. 1-14]. The outer film material is polyethylene, and is bonded via an adhesive to the central panel(s) of the blank [col. 3, ln. 52-68; col. 4, ln. 1-2]. 
The integrated container structure of Graham anticipates all of the limitations of claim 1, where the outer film material reads on the claimed upper layer, the blank reads on the claimed lower layer, and the intended use is disclosed by Graham/read on. 
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the flexible outer film material is polyethylene, of which is recyclable as evidenced by Bugas [0007].
Regarding claims 6-9, the grounds of rejection of claim 1 above read on all of the limitations of claims 6-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Capo (US 4,173,655; “Capo”) in view of Reifers (US 3,027,997; “Reifers”).
Bugas is relied upon as evidence for the basis of the rejections of claims 2 and 3. 
Regarding claims 1-3, Capo discloses a composite packaging for poultry including (i) a foldable/erectable paperboard (e.g., carton board) blank which forms an erected tray defined by a central panel and a plurality of integral and foldably (i.e., hingedly) attached side and end panels, of which include corresponding male and female locking tabs for maintaining the tray in an erected state; and (ii) a flexible plastic film which is wrapped over and around the erected tray having a poultry product contained therein, said film being disposed along the undersurface of the central panel [Abstract; Figs. 1-12 col. 1, ln. 1-23, 59-67; col. 2, ln. 12-14, 58-65; col. 3, ln. 9-23, 50-60; col. 4, ln. 1-3, 41-46]. The flexible plastic film (of the related/prior art) is recognized by Capo as commonly formed from polyethylene [col. 1, ln. 1-25], however may be any transparent material [col. 3, ln. 55-57]. As depicted by Capo, the (ii) flexible film exhibits a perimeter which is larger than the perimeter of the (i) blank.
The (i) blank reads on the claimed lower layer formed from a paperboard material, and the (ii) flexible plastic film reads on the claimed upper layer having a perimeter larger than the perimeter of the lower layer. 
Capo is does not explicitly disclose the flexible film being secured to the blank along the undersurface of the central panel thereof, though the aforesaid may be implied from the full scope of the disclosure of Capo (i.e., generally recognized to form a hermetic seal for packaged food products).
Reifers teaches that the flexible and transparent film/wrapper material which is utilized to overwrap food products in card/paper board trays may be a thermoplastic such as, inter alia, polyethylene; and further that the film is suitably secured to the bottom side of the tray via an adhesive [Figs. 1-4; col. 1, ln. 9-33, 55-63; col. 2, ln. 32-54].
Capo and Reifers are directed to overwrapped, packaged food products comprising paperboard trays which contain/support the product and a flexible overwrap film.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (1) adhered the (ii) flexible film to the bottom side/central panel of the (i) blank (of Capo) through use of an adhesive, as taught by Reifers, in order to secure the over-wrapped film to the package, form a seal, and prevent the packaged product from shifting and/or separating from the underlying erected tray; and (2) to have utilized a transparent polyethylene as the (ii) flexible film, as recognized by Capo and taught by Reifers, as polyethylene would have been well-recognized in the art as suitable for the intended use as an overwrap film for food products packaged in trays (see MPEP 2144.07), including for poultry. 
Per the aforesaid modifications, the (ii) flexible film of the composite packaging of Capo would have been adhered (via an adhesive) to the bottom surface of the central panel of the blank (and thus, the erected tray), and would have been formed from polyethylene. As such, the use of the adhesive reads on the claimed upper layer being secured to the lower layer, thereby reading on all of the limitations of claim 1. As evidenced by Bugas [0007], polyethylene is recyclable, and as such the (ii) flexible film formed from polyethylene reads on the claimed upper layer being formed from a recyclable and thermoplastic material (claims 2 and 3).
Regarding claims 6 and 7, the grounds of rejection of claim 1 above read on the limitations of claims 6 and 7. The flexible film (upper layer) is adhered to the blank (lower layer) in one or region(s) of the (bottom surface of) central panel of the blank.
Regarding claims 8 and 9, as set forth above in the grounds of rejection of claim 1, the blank includes a plurality of side panels and end panels, of which are foldably attached to, and integrally formed with, the central panel. 
Regarding claim 10, as set forth above in the grounds of rejection of claim 1, the plurality of side/end panels include male and female interlocking tabs, of which become “locked together” to maintain the tray in an erected state [col. 3, ln. 9-17; Figs. 1, 4-12]. Given that the claimed tabs are not described in detail in Applicant’s specification [pp. 5-6], and (as stated above in the Objections to the Drawings) are not depicted in Figs. 1-4 of the specification, the tabs of Capo, as depicted, and as described as being “locked together”, read on the claimed tabs and being “secured to one another”.
Regarding claim 11, in view of the grounds of rejection of claim 10 above, Capo (as modified) does not explicitly disclose the aforesaid tabs being adhered (i.e., bonded to one another). 
However, Capo does state that other locking means including fasteners, such as staples, may be utilized to lock the panels together; and in general, the locking method is not important, so long as the function/appearance of the tray is not impaired [col. 3, ln. 9-16]. 
Given that Capo explicitly states that forms of permanent locking (e.g., staples) may be utilized to hold the tabs/panels together, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to permanently bond (i.e., adhere, such as through the use of an adhesive) the male/female interlocking tabs of the side/end panels together, in order to prevent the container from collapse upon impact/handling, and where an adhesive material would have been well-recognized as suitable for bonding the tabs to one another (see MPEP 2144.07). 
Per the aforesaid modification, the tabs of the erected tray of Capo would have been adhered to one another, thereby reading on the limitations of claim 11.

The following rejection constitutes a co-pending rejection of claim 11 made in the alternative to the grounds set forth immediately above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Capo in view of Reifers as applied to claims 1, 6-8, and 10 above, further in view of Graham. 
Regarding claim 11, modified Capo, set forth above in the grounds of rejection of claims 1, 6-8, and 10, discloses the side/end walls/panels of the erected tray including interlocking tabs or other fastening means for maintaining the tray in said erected state.
Capo does not explicitly disclose the use of an adhesive with the tabs for maintaining the erected state.
Graham (see paras. 27-32 above, incorporated herein by reference) teaches that an adhesive may be used to bond the tabs (referred to therein as “flaps”) of the side walls to the corresponding adjacent panel/wall/tab [col. 2, ln. 58-68; col. 3, ln. 1-7]. 
Capo (as modified) and Graham are directed to overwrapped paperboard trays suitable for use in packaging food products. 
Given the disclosure of Capo set forth/cited above indicating that the tabs may be permanently “locked” and that forms of permanent fastening may be utilized, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized an adhesive, taught by Graham, with the tabs of the side/end walls of Capo, in order to permanently maintain (i.e., “lock”) the tray in the erected position and thereby (better) prevent collapse or deformation of the container (relative to the tabs which may slide out of the interlocked position in the absence of the adhesive) (see MPEP 2143(I)(A)). 
Per the aforesaid modification, the tabs of the side/end walls of the erected tray of the packaging of Capo would have been adhered to one another/disposed in the interlocked configuration via the use of an adhesive, thereby reading on the limitations of claim 11.


Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution. The list of prior art should not be construed as non-anticipatory and/or non-obvious in relation to the claimed invention. 
US 2002/0148882 to Bowers et al.
US 2019/0359389 to Papp
US 2003/0015577 to Preece
US 2021/0164163 to Statelman et al. 
US 2,660,364 to Ferguson

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782